718 P.2d 405 (1986)
SOUTH SALT LAKE, Plaintiff and Respondent,
v.
Kitty K. BURTON, Defendant and Appellant.
No. 20879.
Supreme Court of Utah.
May 8, 1986.
*406 Kitty K. Burton, pro-se.
David L. Wilkinson, Atty. Gen., Clint Balmforth, Salt Lake City, for plaintiff and respondent.
PER CURIAM:
Defendant was convicted of driving a motor vehicle without a valid driver's license, by a jury sitting in the Justice of the Peace Court of South Salt Lake. She was sentenced to serve 90 days in the Salt Lake County jail and to pay a fine of $299, the jail sentence to be suspended upon payment of the fine. Defendant appealed to the district court and was provided a trial de novo.[1] After this trial, the court clerk recorded in a minute entry: "The court thereupon finds in favor of the plaintiff and against the defendant and orders the previously imposed sentence reinstated."
The record does not show that defendant was resentenced following the trial de novo, and the minute entry was not signed by the judge. An unsigned minute entry is not susceptible of enforcement and does not constitute a final judgment for purposes of appeal to this Court. See Wisden v. City of Salina, Utah, 696 P.2d 1205 (1985); Wilson v. Manning, Utah, 645 P.2d 655 (1982); State Tax Commission v. Erekson, Utah, 714 P.2d 1151 (1986). This appeal is therefore dismissed as it is not properly before this Court.
Dismissed.
NOTES
[1]  The justice of the peace court is not a court of record in this state. Appeals to the district court are on questions of fact as well as law under U.C.A., 1953, § 78-3-5 and are therefore heard anew. See State v. Johnson, Utah, 700 P.2d 1125 (1985).